Citation Nr: 1042920	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for hepatitis 
C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1971 to December 1973.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Procedural history

The RO originally denied the Veteran's service-connection claim 
for hepatitis C in a September 2003 rating decision.  The Veteran 
did not appeal this decision.

In July 2006, the Veteran filed a request to reopen his 
previously-denied claim.  The RO denied this request in the 
above-referenced April 2007 rating decision.  The Veteran 
disagreed, and perfected an appeal as to that issue.

The Board remanded the Veteran's claim in October 2009 and March 
2010 so that the RO could schedule the Veteran for a personal 
hearing before a Veterans Law Judge (VLJ).  The Veteran 
subsequently testified at a Travel Board hearing which was 
chaired by the undersigned VLJ at the Atlanta RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.  

At the July 2010 hearing, the undersigned afforded the Veteran 60 
days to obtain and submit additional medical evidence in support 
of his claim.  These 60 days have expired and the Veteran has not 
submitted any additional evidence.  As such, the Board will 
proceed with a decision.  

FINDINGS OF FACT

1.  In September 2003, the RO denied the Veteran's claim of 
entitlement to service connection for hepatitis C.  The Veteran 
did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's September 2003 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for hepatitis C.

3.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently diagnosed 
hepatitis C and his military service.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002);     38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the September 2003 RO decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for hepatitis C.  Therefore, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

3.  The Veteran's hepatitis C was not incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's hepatitis C claim in October 2009 and March 2010.  In 
October 2009, the Board instructed the agency of original 
jurisdiction (AOJ) to schedule the Veteran for a hearing before a 
VLJ at the RO.  Such was not achieved, and a second Board remand 
in March 2010 was required to ensure compliance. 

As noted above, the Veteran appeared for a Travel Board hearing 
before the undersigned in July 2010.  The transcript has been 
associated with the Veteran's VA claims folder.  Thus, there is 
compliance with the Board's remand instructions. See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by a letter mailed in August 2006.  To the extent that the 
Veteran may not have been provided with complete notice until 
after the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in April 2008.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim].  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

Concerning new and material evidence, the Board notes that the 
Veteran was adequately advised of the bases for the previous 
denial of his service-connection claim for hepatitis C to 
determine what evidence would be new and material to reopen the 
claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).            
See the above-referenced August 2006 VCAA letter to the Veteran.  
In any event, because the Board is reopening the Veteran's 
hepatitis claim, the Veteran is not prejudiced by any inadequacy 
in Kent notice.

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records and his post-service VA and private 
treatment records have been obtained.  The Veteran has identified 
no other outstanding treatment records, and has testified that he 
does not currently receive care for his hepatitis C.  See the 
July 2010 hearing transcript, page 7.  

The Board notes that VA's statutory duty to assist a claimant in 
the development of a previously finally-denied claim does not 
attach until the claim has been reopened based on the submission 
of new and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  

As discussed in more detail below, new and material evidence 
sufficient to reopen the Veteran's service-connection claim for 
hepatitis C has in fact been submitted, and the Board is 
reopening the Veteran's claim.  Significantly, the Veteran was 
not afforded a VA examination to address hepatitis C claim.  The 
Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), which held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in- service event, injury or disease," or that 
a disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support incurrence 
or aggravation, (3) an indication that the current disability may 
be related to the in-service event, and (4) insufficient evidence 
to decide the case.

However, a medical examination as to the Veteran's perfected 
hepatitis C service-connection claim is unnecessary in this case.  
As discussed in more detail below, the evidence of record is 
against a finding that the Veteran incurred any in-service 
disease or injury [McLendon element (2)], and the Board finds the 
Veteran's lay statements to the contrary to be not credible.  See 
Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is 
not required to provide a medical examination when there is not 
credible evidence of an event, injury, or disease in service].  

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case the evidence 
does not support a finding that the Veteran was diagnosed with or 
treated for hepatitis during his military service, or that he was 
exposed to tainted blood products during military service, and 
the Veteran's lay assertions to the contrary lack credibility.  
Accordingly, return of this case to the RO for additional 
development or consideration is not required.

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and testified before the undersigned in July 2010.

Accordingly, the Board will address the merits of the claim.

Claim to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2010).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.
New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's hepatitis C claim 
was previously denied in a September 2003 rating decision by the 
RO.  The Veteran did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.      §§ 3.104, 
20.1103 (2010).

In essence, the Board denied the Veteran's claim because the 
evidence of record at the time failed to demonstrate that the 
Veteran's diagnosed hepatitis disability had its onset in, or was 
otherwise related to his military service.  Therefore, the 
Board's inquiry will be directed to the question of whether any 
additionally submitted [i.e. after September 2003] evidence bears 
directly and substantially upon these matters.

At the July 2010 hearing, the Veteran testified that he shared 
razor blades and toothbrushes with fellow servicemembers during 
his active service in the Army, and that he had dental surgery in 
service.  He also noted that he received an in-service diagnosis 
of hepatitis after a blood test in 1973.  See the July 2010 
hearing transcript, pages 3-6.  The Veteran had not asserted as 
much at any time prior to the last final denial of his claim in 
September 2003.

Additionally, the Veteran has submitted a medical statement from 
Dr. D.S.H., who noted in July 2006 that the Veteran had abnormal 
liver enzymes dating back to 1974, the year following the 
Veteran's separation from active duty service.          See the 
July 11, 2006 letter from Dr. D.S.H.  

The Board finds that Veteran's July 2010 lay testimony and the 
medical findings of Dr. D.S.H. constitute new and material 
evidence as to the issue on appeal.  As noted above, for the sole 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the Veteran's statements and 
the medical opinions, although not their weight, is presumed for 
the narrow purpose of determining whether sufficient evidence has 
been submitted to reopen the previously disallowed claim for 
service connection.  See Justus, supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's claim, and presents a reasonable 
possibility of substantiating it.             See 38 C.F.R. § 
3.156 (2010).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for hepatitis C. 

Claim for Service Connection

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities. 

In the present case, the RO has in fact considered the Veteran's 
hepatitis C claim on a de novo basis.  See the April 2008 
statement of the case (SOC).  The Veteran's presentation has not 
been limited to the matter of submission of new and material 
evidence.  Thus, there is no prejudice in the Board's 
consideration of this claim on the merits.  In any event, as 
discussed above, the Veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection, and the Veteran has set forth his contentions as to 
why he believes that service connection should be granted for 
hepatitis C on numerous occasions.  Further, all relevant records 
have been associated with the claims folder.  

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus or 
relationship between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 
29, 2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood [i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987].  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has hepatitis 
C that had its onset in, or is otherwise related to his active 
duty military service.

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
or relationship between the two.  See Hickson, 12 Vet. App. at 
253.

It is undisputed that the Veteran has a current diagnosis of 
hepatitis C.                  See the Veteran's July 1, 2002 VA 
Gastroenterology Note.  Current disability is therefore 
demonstrated, and Hickson element (1) is satisfied.  

Concerning Hickson element (2), in-service disease or injury, the 
Board recognizes that a diagnosis of hepatitis C did not exist 
during the Veteran's active service.  Nevertheless, the Veteran 
has recently testified that he was in fact diagnosed with a 
hepatitis disability in service following a blood test 
administered while stationed at Ft. Riley in 1973.  See the July 
2010 hearing transcript, page 10.  The Veteran's service 
treatment records from Ft. Riley have been obtained, and they are 
pertinently negative as to any hepatitis treatment or diagnosis.  
Significantly, in January 1973, the Veteran was specifically 
asked whether he had ever been treated for liver disease such as 
yellow jaundice or infectious hepatitis.  In contrast to his 
current assertions, the Veteran specifically answered "no."  
See the Veteran's January 11, 1973 Medical History envelope.  
Subsequently, upon separation from service in 1974, the Veteran 
again indicated "no" when asked if he had ever had jaundice or 
hepatitis.  See the Veteran's January 3, 1974 Report of Medical 
History.  The Board places greater weight of probative value on 
the history the Veteran presented to medical professionals for 
treatment purposes during his active duty service [specifically 
indicating that he did not have hepatitis], than it does on his 
subsequent statements to VA in connection with claims for 
monetary benefits.     See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].
The Veteran also asserts that a doctor notified him of his 
claimed in-service hepatitis diagnosis after he received 
treatment for flu-like symptoms in service.   See the July 2010 
hearing transcript, pages 3 and 4.  Crucially, the Veteran's 
service treatment records also do not reflect that the Veteran 
complained of, or was treated for any flu-like symptoms in 
service.  To the extent the Veteran may be ascribing, in 
hindsight, certain claimed in-service flu symptomatology to his 
post-service hepatitis C diagnosis [see the July 2010 hearing 
transcript, page 3], the Board notes that Veteran is not 
competent to make such a finding.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer].  In any event, the 
Veteran's account of what an in-service health care provider 
purportedly told him, filtered as it is through his own lay 
sensibilities, is not competent medical evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

Indeed, the Veteran's service treatment records do not include 
any complaints of, treatment for, or diagnoses of any hepatitis 
disease.  They also do not include any indication that the 
Veteran experienced abnormal liver functioning in service.  
Crucially, the Veteran's separation examination included 
laboratory tests results, to include serologic testing, that were 
negative or nonreactive.  See the Veteran's December 1973 Report 
of Medical Examination.  As such, the Board finds that in-service 
disease is not demonstrated, and that the Veteran's assertions to 
the contrary are not credible in light of his contradicting self-
reports of medical history described above, as well as his 
negative in-service examination reports, to include a negative 
serology test upon separation from service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) [noting that as 
the finder of fact, the Board is permitted to determine whether 
lay evidence is credible "in and of itself, i.e., because of 
possible bias, conflicting statements, etc."  The Board may also 
"weigh the absence of contemporaneous medical evidence against 
the lay evidence of record"].

With respect to in-service injury, the Veteran has recently 
indicated that he shared toothbrushes and razor blades with 
fellow servicemembers during service.  He also noted that he 
underwent deep dental surgery in service.  See the July 2010 
hearing transcript, pages 4, 5, and 11.  By stating as much, it 
appears that the Veteran is now suggesting that he was exposed to 
tainted blood products in service that have caused him to develop 
hepatitis C.  Notably however, in prior filings with the VA the 
Veteran has specifically denied being exposed to "tainted blood 
products in service."  See the Veteran's March 28, 2008 Notice 
of Disagreement [also noting that he did not share needles, use 
IV drugs, get tattoos or piercings in service, nor was he exposed 
to unsterile hospital conditions or equipment, or blood 
transfusions].   

In any event, although the Veteran is competent to state that he 
shared a toothbrush or razor during service, there is no evidence 
that the Veteran shared a toothbrush or razor that was 
contaminated with blood infected with the hepatitis C virus.  
Stated differently, for the sharing of a toothbrush or razor to 
be considered a risk factor there has to be exposure to blood 
infected with hepatitis C, such as, through a cut or lesion in 
the skin.  In this case, there is no evidence of an oral lesion 
or shaving cut and contact with blood of another servicemember 
infected with hepatitis C.

Additionally, while the Veteran did have dental work in service, 
[see the Veteran's in-service Dental Health Record], there is no 
indication that such treatment infected him with any disease.  
Crucially, the Veteran's service medical records are negative for 
infection associated with dental treatment.

As the Veteran does not state that he came in contact with 
someone or something he knew or thought was infected with 
hepatitis, his statements are speculative or conjecture, that is, 
inferences based on inconclusive evidence.  Although reasonable 
doubt will be resolved in favor of the claimant, reasonable doubt 
exists because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  The Veteran's statements of exposure to hepatitis C based 
on a shared toothbrush or razor, or in-service dental surgery, 
are based on speculation and is not positive evidence, so that 
there is not an approximate balance of positive and negative 
evidence to which the reasonable doubt standard of proof applies.  
38 C.F.R. § 3.102.  Accordingly, in-service injury is also not 
demonstrated, and Hickson element (2) remains unsatisfied.  The 
Veteran's claim fails on this basis. 

Concerning Hickson element (3), nexus or relationship, there is 
no medical opinion of record linking the Veteran's current 
hepatitis C diagnosis to his active duty military service.  In 
the absence of any in-service disease or injury, medical nexus 
would appear to be an impossibility.

In July 2006, the Veteran did submit a medical opinion from Dr. 
D.S.H., who indicated that the Veteran had abnormal liver enzymes 
of record back in 1974.  Although this evidence arguably supports 
a finding that continuous hepatitis symptomatology has existed 
since shortly after the Veteran separated from service, Dr. 
D.S.H. crucially did not support his finding with any clinical 
rationale.  Indeed, he did not reference any medical records 
indicating the presence of abnormal liver enzymes in 1974, nor 
did he assert that this abnormality started in service, or that 
it has existed continuously since service.  Medical opinions 
without supporting rationale, such as Dr. D.S.H.'s, are afforded 
little, if any weight of probative value.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  Dr. D.S.H's private medical opinion is therefore 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).

Notably, the other medical and lay evidence currently of record 
significantly weighs against a finding of continuity.  As noted 
above, the Veteran specifically denied that he had hepatitis upon 
separation from service in 1974.  See the Veteran's January 1974 
Report of Medical History.  Moreover, the Veteran also denied 
exposure to hepatitis C in treatment reports dated as recently as 
2001.  See the Veteran's October 24, 2001 VA 
Ambulatory/Outpatient Care Note.  Indeed, the Veteran was not 
diagnosed with hepatitis C until 2002 following laboratory 
testing, and at that time, one VA physician crucially noted that 
the Veteran had a history of "blood transfusions in the early 
1990's, from which he presumably contracted hepatitis C."  See 
the July 2, 2002 VA treatment note from Dr. J.S.  It was not 
until the Veteran filed a request to reopen his previously-denied 
service-connection claim in July 2006 when he first asserted he 
was told he tested positive for hepatitis during service.  See 
the Veteran's July 14, 2006 Statement in Support of Claim.  

The Board recognizes that at the July 2010 hearing the Veteran 
testified under oath that he never received a blood transfusion 
in the 1990s, and that he had no idea as to why his doctor stated 
as much in 2002.  See the July 2010 hearing transcript, pages 10-
12.  In light of the Veteran's prior inconsistent statements 
regarding his medical history discussed above, in addition to the 
fact that he specifically denied hepatitis exposure 1974 upon 
separation and in 2001, and that no documented diagnosis of 
hepatitis C is of record prior to 2002, the Board finds the 
Veteran's recent assertion that he did not have a post-service 
blood transfusion in spite of affirmative medical evidence to the 
contrary also lacking in credibility.  Indeed, in weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has had ample opportunity to secure credible evidence 
in his favor and submit the same to VA.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Based on the above, a finding of continuity of symptomatology is 
not warranted.  Hickson element (3), nexus or relationship, 
remains unsatisfied, and the Veteran's claim fails on this basis 
as well.  Because a preponderance of the evidence is against the 
Veteran's service-connection claim, the benefit sought on appeal 
is denied.







	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is reopened.  

Service connection for hepatitis C is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


